Citation Nr: 1714254	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  07-39 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a skin condition, to include dyshidrotic eczema.

2.  Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Virginia Gerard-Brady, Attorney


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Army from August 1980 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Buffalo, New York, Regional Office (RO) which, in pertinent part, denied service connection for a skin condition and multiple sclerosis.

In the December 2007 Substantive Appeal, the Veteran did not request a hearing before a Veteran's Law Judge.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In November 2011 and April 2014, the Board remanded these matters to the Agency of Original Jurisdiction (AOJ) for further development.  The November 2011 Board Remand instructed the AOJ to provide the Veteran with VA examinations, which were conducted in December 2011.  The November 2011 Board Remand also instructed the AOJ to provide the Veteran with notice that complied with Dingess v Nicholson, 19 Vet App 473 (2006).  The Dingess compliant notice was provided to the Veteran in November 2011.  The April 2014 Board Remand requested a medical opinion on the nature and etiology the Veteran's skin condition and multiple sclerosis.  A VA medical opinion was obtained in August 2016.  Thus, the requested actions have been completed by the AOJ with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the AOJ's compliance with the Board Remands is included in the Duties to Notify and Assist section below.



FINDINGS OF FACT

1.  The Veteran was treated for transitory in-service skin conditions that resolved.

2.  The Veteran has currently diagnosed dishydrotyic eczema.

3.  The Veteran has currently diagnosed multiple sclerosis.

4.  The competent and probative evidence is against a finding that the Veteran's current dyshidrotic eczema had its onset in service or is otherwise related to active duty, to include unspecified environmental agents.

3.  The Veteran's multiple sclerosis was not present to a compensable degree either during active service or within the first seven years after discharge from service.

4.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran's multiple sclerosis was incurred in or otherwise the result of her active service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a skin condition are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.303, 3.304 (2016).

2.  The criteria for establishing entitlement to service connection for multiple sclerosis are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In March 2005, the Veteran was sent a VCAA letter prior to the Court of Appeals for Veteran's Claims decision in Dingess, 19 Vet App 473 (2006).  The November 2011 Board Remand instructed the AOJ to provide the Veteran with notice that complied with Dingess, which was provided to the Veteran in November 2011.  Id.  The Veteran acknowledged receipt of the notice in November 2011.

VA has also complied with the duty to assist by aiding in obtaining evidence.  All known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's electronic claims file.  The RO has obtained the Veteran's service treatment records, as well as VA and private treatment records.  

The Veteran was afforded VA medical examinations in May 2011 and addendum medical opinions were obtained in August 2016, pursuant to the November 2011 and April 2014 Board Remands, respectively.  38 C.F.R. § 3.159(c)(4) (2016); Stegall, 11 Vet. App. at 268.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the May 2011 VA examination reports and August 2016  addendum medical opinions, taken together, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue adjudicated in this decision.  The opinions, as a whole, consider all the pertinent evidence of record, to include the statements of the Veteran, and provide rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions as to the issues of service connection for a skin condition and multiple sclerosis have been met.  38 C.F.R. § 3.159(c)(4).

Hence, VA has provided assistance to the Veteran as required under 38 U.S.C.A. §§ 5103a, 5103A, 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the appeal.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  As such, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeal adjudicated herein.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Further, if multiple sclerosis becomes manifest to a degree of 10 percent or more within 7 years from date of separation from service, it shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Since the minimum disability rating for multiple sclerosis is 30 percent, any manifestation of multiple sclerosis can meet the 10-percent requirement at any time during the first 7 years after service.  38 C.F.R. § 4.124, Diagnostic Code 8018.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523   (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 
(Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 
19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Skin Condition

The Veteran contends that the current skin condition is directly related to service.  After a review of all the evidence of record, lay and medical, the Board first finds that the Veteran has currently diagnosed dyshidrotic Eczema.  See August 2016 VA Addendum Opinion.

The evidence demonstrates that the Veteran had complaints for various skin conditions in service.  The Veteran's entrance examination showed normal skin on examination.  In December 1980, the Veteran reported a rash with itching and bumps on her neck and shoulders for one week.  The military examiner noted no redness or fluid, diagnosed the Veteran with a heat rash, and prescribed calamine lotion and a cooling solution.  In March 1982, the Veteran reported an itching, raised, rash on her arm and neck for one day.  The military examiner suspected contact dermatitis and prescribed Benadryl capsules.  In April 1982, the Veteran was seen by the dermatology clinic for an atopic distribution follicular rash on her arms and legs.  The Veteran was prescribed a topical cream and instructed to avoid baths.  The Veteran declined a separation examination.

In June 1994, the Veteran reported blistering, pus, pain, itching, and burning, on her hands, fingers, and elbows.  A private examiner diagnosed the Veteran with dyshidrotic eczema, prescribed a topical gel, and instructed the Veteran to wear gloves to protect her hands at work.  In October 1997, the Veteran reported a flare-up of her dyshidrotic eczema and stated that she felt it was work related.  In November 1997, the Veteran reported that the condition was improving since she had not been working.  The Veteran underwent patch testing which showed a positive reaction to cobalt chloride and red plastic caps that the Veteran had contact with at work.  The Veteran was authorized to return to work but instructed to avoid contact cobalt chloride and the red plastic caps.

March 1998 VA treatment notes show the Veteran was diagnosed with bilateral hand dermatitis that cleared with steroid creams.  In July 1999, the Veteran reported a flare-up of her palm dermatitis and was prescribed topicort.  An August 1999 VA treatment note showed the Veteran's palm dermatitis had cleared.  A December 2005 VA treatment note showed the Veteran's dyshidrotic eczema was stable and that she was prescribed clobetasol ointment to use two times per week.

In December 2011, the Veteran underwent a VA examination to determine the etiology of any skin diseases.  The VA examiner indicated that the Veteran was diagnosed with Granuloma Annulare in June 1994.  The April 2014 Board remand found the opinion offered in the December 2011 VA examination inadequate and ordered the AOJ to obtain an addendum opinion as to the etiology of the Veteran's diagnosed skin condition.

In August 2016, a VA medical opinion was obtained to determine the etiology of the Veteran's skin conditions.  After reviewing VBMS, Virtual VA, and the Veteran's Computerized Patient Record System (CPRS) records, the VA examiner opined that it was less likely than not that the Veteran's dyshidrotic Eczema was incurred in service, including due to claimed exposure to unspecified environmental agents.  The VA examiner first noted that the Veteran's in-service treatment for a rash was for a different condition than her post service treatment for dyshidrotic eczema.  The VA examiner supported this finding by noting that the Veteran's post-service medical records clearly showed that in 1994, the Veteran sustained an allergic reaction to cobalt chloride and red plastic cap shavings that the Veteran worked with at her post-service employment.  The VA examiner provided medical treatise that showed current medical literature does not support that the Veteran's in-service exposure to environmental agents would cause the in-service diagnoses of heat rash, follicular rash, or atopic dermatitis.

VA treatment records indicate that the Veteran was last seen by VA dermatology in October 2014 and that her dyshidrotic eczema was stable.

The Board finds that the weight of the evidence is against the finding that the Veteran's dyshidrotic Eczema is causally related to the in-service heat rash, contact dermatitis, or atopic distribution follicular rash of the arms and legs.  Specifically, the Veteran's service treatment records show episodic treatment for separate skin conditions, with varying anatomic locations, and for which the Veteran sought no follow-up treatment.  In December 1980, the Veteran received treatment for a heat rash on the neck and shoulders.  In March 1982, the Veteran was diagnosed with contact dermatitis that was on the arm and neck.  Finally, in April 1982, the Veteran was treated for an atopic distribution follicular rash on the arms and legs.  The record supports a finding that for each episode of treatment in-service the Veteran's skin conditions resolved and the Veteran sought no further treatment for each either in-service or after service.

In June 1994, eleven years after separation from service, the Veteran was diagnosed with dyshidrotic eczema.  In October 1997, medical testing was conducted, and the dyshidrotic eczema was found to be a reaction to environmental agents at the Veteran's job at the time. Specifically, the Veteran had a positive reaction to cobalt chloride and red plastic caps that the Veteran worked with as part of her employment.

The August 2016 VA examiner found that the Veteran's in-service treatments for skin conditions were for different conditions than the post service treatment for dyshidrotic eczema.  The VA examiner supported this finding by noting that the Veteran's post-service medical records clearly showed that in 1994, the Veteran sustained an allergic reaction to cobalt chloride and red plastic cap shavings that the Veteran worked with at her post-service place of employment.  The VA examiner also provided medical treatise that showed current medical literature does not support that the Veteran's claimed in-service exposure to environmental agents would cause the in-service diagnoses of heat rash, follicular rash, or atopic dermatitis.

The August 2016 VA examiner had adequate information on which to base the medical opinion and provided an adequate rationale for the conclusion that is consistent with the facts in this case and is based on medical principles.  For these reasons, the Board affords the August 2016 VA examiner's medical opinion great probative weight.

Although the Veteran has asserted that the current for dyshidrotic eczema is causally related to service, under the facts of this case, as a lay person, she does not have the requisite medical expertise to be able to render a competent opinion regarding the cause of the complex skin condition.  The etiology of the skin condition in question is a medical question dealing with the origin and progression of the Veteran's integumentary system, and the dyshidrotic eczema, was diagnosed primarily on objective clinical findings, including specialized skin testing for allergic reactions.  Thus, while the Veteran is competent to relate some symptoms of a skin condition that she experienced at any time, including pain, and visual manifestations, such as a rash, under the specific facts of this case that include no continuous symptoms in service and no continuous symptoms after service until a specific incident 11 years after service, she is not competent to opine on whether there is a link between the current, specifically diagnosed dyshidrotic eczema and active service because such an opinion regarding causation requires specific medical knowledge and training.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury). 

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current dyshidrotic eczema and active duty service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a skin condition on a direct basis and the appeal must be denied.  Because the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



Service Connection for Multiple Sclerosis

The Veteran contends that the multiple sclerosis is a result of her active military service.  After a review of all the evidence of record, lay and medical, the preponderance of the evidence, is against the claim that symptoms of the Veteran's multiple sclerosis manifested either in-service, or to a 10-percent degree within 7 years of separation from service.  The Board first finds that the Veteran has currently diagnosed multiple sclerosis.  See August 2016 VA Addendum Opinion.

On entrance examination, the Veteran had normal neurologic and musculoskeletal systems.  In August 1981, the Veteran complained of headaches for one day with pain in the temporal area.  The Veteran reported she was unable to take pain medication because she was 8 months pregnant.  She denied frequent headaches but stated that she did have hay fever.  The military physician diagnosed headache probably due to stress, then prescribed Tylenol and bedrest.

In November 1982, the Veteran reported back pain for one week that was sharp along the spine and worse when getting up.  The Veteran reported she had recently changed beds due to a room reassignment.  On examination, the Veteran had full range of motion in the back.  The military physician diagnosed the Veteran with muscle strain, lordosis induced, and referred the Veteran to physical therapy.  The Veteran declined a separation examination.

In February 1997, the Veteran injured her back at work while carrying bins for car parts.  The Veteran continued to work but later sought treatment and was given pain medication and underwent physical therapy.  In May 1997, the Veteran reinjured her back while working on a machine that required her to stand on a stool and push.  On examination, the Veteran had good range of motion and was diagnosed with mechanical low-back strain.  The private treating physician recommended continued physical therapy and Advil or Aleve for pain.  In June 1997, the Veteran continued to report back pain and was diagnosed with low-back pain, probably soft tissue in nature.  Around October 1997, the Veteran underwent an MRI that showed degenerative joint disease at L4 and L5 with no significant pressure on the nerve roots.  See October 1997 Office Visit Note (discussing the "recent" MRI).

In February 1999, the Veteran reported chronic low back pain, daily headaches, and frequent choking.  The Veteran stated she was seeing a chiropractor, which improved her back pain.  The Veteran's treating chiropractor referred her to a neurologist.  The Veteran's neurologist suspected that she had pinched a nerve and had the Veteran undergo an MRI which showed degenerative joint disease of the spine at L4 and L5, with no pinched nerve.

In March 1999, the Veteran underwent a barium swallowing examination with normal results.  In August 1999, the Veteran reported she was still choking on liquids and food but the condition had improved.  The Veteran further reported that her headaches had improved.

In February 2000, the Veteran reported back pain with numbness in the left leg but denied bowel or bladder problems.  In June 2000, the Veteran began to report frequent choking.  The Veteran also reported that daily headaches were occurring prior to her last appointment in February 2000.  She reported the headaches had cleared by the June 2000 VA appointment and that she rarely had them.

In November 2001, the Veteran reported left shoulder pain and numbness in the left hand.  An X-ray showed no cervical abnormalities.  In January 2002, the Veteran underwent an MRI that showed T2 prolongation identified within substance of spinal cord at C3 and C4 most likely representing a demyelinating focus.  The Veteran did not undergo a lumbar puncture.  A follow-up MRI showed multiple lesions consistent with demyelination of the cerebral hemispheres and cervical spine.

In March 2003, the Veteran underwent an annual examination with a VA Nurse Practitioner.  The Veteran reported buzzing-scraping sounds in her head with left arm and left leg tingling.  The VA nurse practitioner noted the January 2002 MRI that was used to diagnose the Veteran's multiple sclerosis.  Further notes indicate that the Veteran's frequent choking had improved with antihistamine and steroid nasal sprays, and that her treating physician did not feel the choking episodes were tied to the Veteran's multiple sclerosis.

In an undated worker's compensation examination, the Veteran reported being diagnosed with multiple sclerosis in 2002.  In the same examination, the Veteran was given a diagnosis of resolved lumbar sprain/strain.

In December 2011, the Veteran underwent a VA examination to determine the etiology and onset of her multiple sclerosis.  The Veteran reported that her first presentation of multiple sclerosis was left shoulder pain.  On examination, the Veteran had mild weakness in the upper extremities and difficulties swallowing.  The Veteran had a normal gait and denied any sleep disturbances.  The August 2014 Board Remand, found the opinion provided in the December 2011 examination inadequate and ordered the AOJ to obtain an addendum.

In August 2016, a VA medical opinion was obtained to determine the etiology of the Veteran's multiple sclerosis.  After reviewing VBMS, Virtual VA, and the Veteran's Computerized Patient Record System (CPRS) records, the VA examiner opined that it was less likely than not that the Veteran's multiple sclerosis was incurred in service or presented with symptoms within the 7 year presumptive period after separation from service.  The VA examiner stated the Veteran was diagnosed with multiple sclerosis many years after service and the presenting symptoms at onset of her multiple sclerosis were left shoulder pain with transient numbness and pain in the left lower extremity.  Specifically, the VA examiner found that the Veteran's in-service symptomatology of dermatologic issues and headaches were not consistent with early manifestations of multiple sclerosis.  The VA examiner supported this finding by providing treatise evidence on the presentation of multiple sclerosis symptoms, such as, paresthesias, motor function problems, autonomic symptoms, and optic neuritis.  The VA examiner further indicated that based on the April 2003 treatment note, that the Veteran was diagnosed with multiple sclerosis in January 2002.

The Board notes that the August 2016 VA examiner indicated there were nine years, instead of nineteen years, between the Veteran's separation from service and the diagnosis of the multiple sclerosis.  However, given the context and detailed rationale provide by VA examiner, the Board finds this was merely a typographical error because the VA examiner continued to cite to specific dates in the record that were correct in supported of the finding that the Veteran's multiple sclerosis had onset outside of the 7 year presumptive period.  The Veteran's VA Treatment records in the electronic claims file showed that the Veteran continued to receive treatment for multiple sclerosis.

In this case, the preponderance of the evidence, is against the claim that symptoms of the Veteran's multiple sclerosis manifested either in-service, or to a 10-percent degree within seven years of separation from service.  The record contains no medical or lay evidence that supports a finding the Veteran presented with symptoms of multiple sclerosis either in-service, or within 7 years after separation from service.

The August 2016 VA medical examiner opined that it was less likely than not that the Veteran's multiple sclerosis was incurred in service.  The VA examiner stated that the Veteran was diagnosed with multiple sclerosis in 2002, many years after service, and that the initial presenting symptom of multiple sclerosis was left shoulder pain.  This VA examiner's finding is consistent with both the November 2001 VA medical record and accompanying MRI.  In fact, at the November 2011 VA examination, the Veteran also reported that the multiple sclerosis initially presented with left shoulder pain which is also consistent with the record.  The Veteran would be expected to give a full and accurate history to a medical provider when seeking treatment to ensure adequate care.  Cartright, 2 Vet. App. at 25, Pond v. West, 12 Vet. App. 341 (1991).

Next, the VA examiner's finding that the Veteran's in-service symptomatology of dermatologic issues and headaches were not consistent with early manifestations of multiple sclerosis is supported by the record.  The VA examiner supported this finding in part by providing treatise evidence on the presentation of multiple sclerosis symptoms, which provided symptoms such as, paresthesias, motor function problems, autonomic symptoms, and optic neuritis.  The examiner noted that, the Veteran's in-service treatment for stress headaches, episodic skin conditions, and episodic back pain were all attributed to other causes.

Further, the VA examiner noted that the Veteran's post-service back treatment and skin conditions were both attributed to her post-service employment.  Specifically, the Veteran's 1994 back injury and contact with environmental agents at her post-service employer.

The August 2016 VA examiner had adequate information on which to base the medical opinion and provided an adequate rationale for the conclusion that is consistent with the facts in this case and is based on medical principles.  For these reasons, the Board affords the August 2016 VA examiner's medical opinion great probative weight.

Finally, the Board notes, that the Veteran presented with post-service swallowing difficulties around 1999.  The March 2003 VA annual physical contains a note that indicated the Veteran's treating physician did not feel the swallowing difficulties were attributable to the Veteran's multiple sclerosis.  While this finding is inadequate because it is speculative, the Board finds an opinion on the etiology of the Veteran's frequent choking is unnecessary because the onset of the condition is still many years outside of the 7-year presumptive period following separation from service.

Although the Veteran has asserted that the current for multiple sclerosis is causally related to service, under the facts of this case, as a lay person, she does not have the requisite medical expertise to be able to render a competent opinion regarding the cause of the complex demyelinating disease.  The etiology of multiple sclerosis is diagnosed solely on objective clinical findings, including specialized testing such as MRI's and lumbar punctures.  Thus, while the Veteran is competent to relate some symptoms of multiple sclerosis that she experienced at any time, including pain, and visual manifestations, such as "floaters," under the specific facts of this case that include no symptoms in service and no continuous symptoms after service until approximately nineteen years after service, she is not competent to opine on whether there is a link between the current, specifically diagnosed multiple sclerosis and active service because such an opinion regarding causation requires specific medical knowledge and training.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury). 

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current multiple sclerosis and active duty service, including, the presentation of multiple sclerosis symptoms in the 7 year period following separation from service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for multiple sclerosis on a direct basis or presumptive basis and the appeal must be denied.  Because the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a skin condition, to include dyshidrotic eczema, is denied.

Entitlement to service connection for multiple sclerosis is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


